Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/27/2022, wherein claims 1, 7, 8 and 10 were amended. Claims 1-5, 7-8 and 10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167).
Regarding claim 1, JP 01-164368 discloses a packaged medical device (See Figs. 1-3)  comprising: a container (1) having an opening portion (top opening), a bottom surface (bottom wall), a side peripheral portion (side wall at 1 in Fig. 2), and a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion; a medical device (4) housed inside the container: and a gas impermeable film (3) sealing the opening portion by heat-sealing, wherein an inside of the container is set to a negative pressure relative to an atmospheric pressure, and the medical device is pressed by the gas impermeable film (as shown in Fig. 3). JP 01-164368 discloses the claimed invention except for the specifics of the container and the holding portion.
However, Isbey teaches a container (14) having an opening portion (top opening) for holding medical devices, wherein the container comprises a holding portion (12) for the purpose of holding medical devices in addition to medical devices contained on the bottom surface of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368 with a holding portion as taught by Isbey in order to hold additional medical devices therein. The medical devices and holding portion of JP 01-164368-Isbey are pressed by the gas impermeable film when the package is closed.
Furthermore, Togashi teaches a packaged medical device comprising a container (10) and a holding portion (30), wherein the container comprises a bottom surface portion (bottom wall), a side peripheral portion (wall portion to the right of 2 in Fig. 4b) extending upward from the periphery of the bottom surface portion, and a projection portion (at 1 in Figs. 1, 4a and 4b) projecting inward on the side peripheral portion, a gap is formed between the side peripheral portion and the holding portion (as shown in Fig. 4b), and a part of the gap is filled with the projection portion, for the purpose of allowing gas to flow between the areas below and above the holding portion (column 4, line 58 – column 5, line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368-Isbey with a projection portion as taught by Togashi in order to allow for air flow throughout the container when the holding portion is disposed therein.
Further regarding the height of the projection portion, Togashi teaches the height of the projection portion (vertical height of 1 in Fig. 4a) is generally equal to the size of the flange portion (width dimension of 4 in Fig. 4a measured from the side wall to the free end of flange portion 4) of the container. However, to modify the height of the projection portion to be equal to the size of the flange portion, in order to allow for more air flow between the holding portion and the container inner wall,  would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4,  JP 01-164368 discloses an absolute value of a difference between oxygen permeability of the gas impermeable film and oxygen permeability of the container is inherently less than 200 cm3/m2-24 h-atm at 23+-2 degrees C due to the material of the gas impermeable film.
Regarding claim 7,  JP 01-164368 discloses the gas impermeable film is heat-sealed to the flange portion and deformed toward the inside of the container and has a deformation amount from the flange portion toward the inside of the container of 70% or less of a height of the container (as shown in Fig. 3).
Regarding claim 8,  JP 01-164368 discloses a method for manufacturing a packaged medical device comprising: a housing step of housing a medical device (4) inside a container (1) having an opening portion and a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion; and a sealing step of heat-sealing a gas impermeable film (3) to thereby seal the opening portion and setting an inside of the container to a negative pressure relative to an atmospheric pressure to thereby bring the medical device into a state of being pressed by the gas impermeable film (as shown in Fig. 3). JP 01-164368 discloses the claimed invention except for the specifics of the container and the holding portion.
However, Isbey teaches a container (14) having an opening portion (top opening) for holding medical devices, wherein the container comprises a holding portion (12) having a partition (24) for holding medical devices, the holding portion for the purpose of separately holding medical devices therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368 with a holding portion as taught by Isbey in order to hold additional medical devices therein. The medical devices and holding portion of JP 01-164368-Isbey are pressed by the gas impermeable film when the package is closed.
Furthermore, Togashi teaches a packaged medical device comprising a container (10) and a holding portion (30), wherein the container comprises a bottom surface portion (bottom wall), a side peripheral portion (wall portion to the right of 2 in Fig. 4b) extending upward from the periphery of the bottom surface portion, and a projection portion (at 1 in Figs. 1, 4a and 4b) projecting inward on the side peripheral portion, a gap is formed between the side peripheral portion and the holding portion (as shown in Fig. 4b), and a part of the gap is filled with the projection portion, for the purpose of allowing gas to flow between the areas below and above the holding portion (column 4, line 58 – column 5, line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP 01-164368-Isbey with a projection portion as taught by Togashi in order to allow for air flow throughout the container when the holding portion is disposed therein.
Further regarding the height of the projection portion, Togashi teaches the height of the projection portion (vertical height of 1 in Fig. 4a) is generally equal to the size of the flange portion (width dimension of 4 in Fig. 4a measured from the side wall to the free end of flange portion 4) of the container. However, to modify the height of the projection portion to be equal to the size of the flange portion, in order to allow for more air flow between the holding portion and the container inner wall,  would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Togashi teaches the container comprises a level difference portion (at 3 in Fig. 4b) which are provided to horizontally project inward at positions apart by a predetermined length from the flange portion toward the bottom surface portion, and the projection portion is provided on the side peripheral portion between the flange portion and the level difference portion.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167) as applied to claim 1 above, further in view of Blucher et al. (US 2015/0151894). As described above, JP 01-164368-Isbey-Togashi discloses the claimed invention except for the specific material of the gas impermeable film. However, Blucher teaches a cover film formed from a polyester resin for the purpose of providing impact resistance to make the film more durable and prevent tears and punctures ([0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas impermeable film of JP 01-164368-Isbey-Togashi from a polyester resin as taught by Blucher in order to provide impact resistance to make the film more durable and prevent tears and punctures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material to have the claimed tensile strength and strain in order to have the desired strength against breaking, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 in view of Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167) as applied to claim 1 above, further in view of Okihara et al. (US 9,925,327). As described above, JP 01-164368-Isbey-Togashi discloses the claimed invention except for the gas permeable film. However, Okihara teaches a medical device package (See Fig. 2) comprising a container (at 40) and a cover film (50), wherein the container has a gas permeable film (60) within the top opening of the container for the purpose of being permeable by a gas for sterilization and is not permeable by minute particles such as bacteria or viruses ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of JP 01-164368-Isbey-Togashi with a gas permeable film as taught by Okihara in order to between protect the contents from particles such as bacteria or viruses.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art references do not disclose that the container has a flange portion formed to extend outward in a peripheral portion of the opening portion, and the height of the projection portion is equal to the flange portion of the container.” as claimed in independent claims 1 and 8.
Regarding Applicant’s argument, as described above, Togashi teaches the height of the projection portion (vertical height of 1 in Fig. 4a) is generally equal to the size of the flange portion (width dimension of 4 in Fig. 4a measured from the side wall to the free end of flange portion 4) of the container. However, to modify the height of the projection portion to be equal to the size of the flange portion, in order to allow for more air flow between the holding portion and the container inner wall,  would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The claims do not specifically define the specific dimension of the flange portion that is equal to the height of the projection portion. Therefore, the vertical height of the projection portion being equal to the width of the flange portion meets the claim limitation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of copending Application No. 16/493,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, copending Application No. 16/493,395 (claim 1) discloses the claimed subject matter.
Regarding claim 5, copending Application No. 16/493,395 (claim 6) discloses the claimed subject matter.
Regarding claim 8, copending Application No. 16/493,395 (claim 1) discloses the claimed subject matter.
Regarding claim 10, copending Application No. 16/493,395 (claim 8) discloses the claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/493,395  in view of Blucher et al. (US 2015/0151894). Copending Application No. 16/493,395 discloses the claimed invention except for the specific material of the gas impermeable film. However, Blucher teaches a cover film formed from a polyester resin for the purpose of providing impact resistance to make the film more durable and prevent tears and punctures ([0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gas impermeable film of Copending Application No. 16/493,395 from a polyester resin as taught by Blucher in order to provide impact resistance to make the film more durable and prevent tears and punctures. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material to have the claimed tensile strength and strain in order to have the desired strength against breaking, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735